Appeal from a judgment of the Supreme Court at Special Term, entered February 7, 1975 in Schenectady County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, to review and annul a decision of the Planning Board of the Town of Niskayuna refusing to approve its subdivision plot. Petitioner is involved in the residential development of some 16 acres of land in the Town of Niskayuna. A plan incorporating a cul-de-sac or permanent dead-end road was submitted to the planning board for approval. It was rejected on the ground that the cul-de-sac was in excess of 1,400 feet and a subdivision regulation restricted same to 500 feet. This article 78 proceeding was brought seeking to annul the board’s rejection and to compel approval of the plan. Special Term denied the application and this appeal ensued. Petitioner contends, inter alia, that an area variance should have been granted since it made a sufficient showing of practical difficulty of strict compliance and also that the proposed plan should have been approved. We disagree. The submitted plan was clearly not in compliance with the subdivision regulations which required a showing that "extraordinary and unnecessary hardships” would result from strict compliance in order to vary regulation requirements. Petitioner submitted proof on this issue indicating that compliance with the regulation would increase the cost of each lot by an *704amount somewhat in excess of $1,000. It was also claimed that there would be additional expenses for sewer and water taxes. This, in our view, does not constitute extraordinary and unnecessary hardship. The cases relied upon by petitioner applying a standard of "practical difficulty’’ are inapposite since they apply where an area variance is sought and not the approval of a subdivision plan. The present record is devoid of any application to the town board, planning board or zoning board of appeals for an area variance. The judgment, therefore, should be affirmed. We have considered the other issues raised by petitioner and find them unavailing. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.